Citation Nr: 1033935	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
esophageal reflux.

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1968 to August 1988.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision by the Houston, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection for 
esophageal reflux, rated 10 percent.  The appeal is also from an 
August 2006 rating decision which denied service connection for a 
variously diagnosed low back disability.  In November 2009 a 
hearing was held before a DRO at the RO.  A transcript of the 
hearing is associated with the claims file.

The Veteran had also filed a notice of disagreement with an RO 
denial of service connection for anemia.  A statement of the case 
in that matter was issued in February 2010.  The record does not 
reflect that the appellant subsequently perfected her appeal in 
the matter.  Accordingly the matter of service connection for 
anemia is not before the Board.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on her part is 
required.


REMAND

On a VA Form 9 dated May 26, 2010 the appellant indicated that 
she wanted to appear at a Travel Board hearing at the RO.  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As 
Travel Board hearings are scheduled by the RO, the case must be 
remanded for such purpose.

Accordingly, the case is REMANDED to the RO for the following:

The RO should arrange for the Veteran to be 
scheduled for a Travel Board hearing (or, if 
she so desires, a videoconference hearing 
before the Board, in the alternative).  The 
case should then be processed in accordance 
with established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

